A~JST~N   11. TEXAS
JOEIN BEN SHEPPICRD
   A3"cORN~Yn=NsRAL
                          February 26, 1953

          Hon. Robert S. Calvert
          Comptroller of Public Accounts
          Capitol Station
          Austin, Texas              Opinion No. S-13
                                        Re: Legality of the same
                                            person being paid both
                                            as consulting 'architect
                                            and as associate archi-
                                            tect in connection with
                                            the Basic Science Build-
                                            ing for Southwestern
          Dear Sir:                         Medical School.
                    You have requested an opinion on the follow-
          ing questions:
                     "Can the same person act in the ca-
               pacity of Consulting Architect and also as
               Associate Architect and charge fees there-
               for in connection with the erection of the
               Basic  Science Building for the Southwestern
               Medical School, Dallas, Texas?
                    "If you answer the foregoing question
               'inthe affirmative; then can the Consulting
               Architect's fees and the associate Archi-
               tect's fees exceed the amounts;..sbhedfll~d'~in
               the appropriation bill?"
                    Section 3 of Article VI, Chapter 499, Acts 52
          nd Legislature 1951, page 1228, at page 1478 provides
          that the State will furnish the architect "a limited
          cons.ultingservice consisting of a complete site survey,
          soil analysis, and a program of the work authorizing in
          detail the space requirements and their general arrange-
          ments, and the standards& types of construction and
          Desip".   This consulting service must be furnished
          the associate architect in order for him to properly
          carry o~uthis duties.
                    We have been informed by officials of the
          University of Texas and the State Board of Control that
          thevarIous: State,agencies;:donoit-,havb
                                                 the:pehsonnel to
Hon. Robert S. Calvert, page 2 (S-13)


furnish architects with this service. Therefore, the
consulting service required to be furnished by the
State must be provided by one of the following methods:
          1. The State agency contracts with a q,ualified
"consulting architect" to conduct the necessary tests,
and the information obtained is furnished the 'associate
architect" in charge of the actual construction.
          2. The architect in charge of the actual con-
struction ("associate architect") contracts directly
with a qualified "consulting architect" to conduct the
necessary tests, and is reimbursed by the State for the
expenses so incurred.
          3. If the "associate architect" is q,ualifled
to conduct the tests, he will do so, and charge the
State for such services in addition to his regular
architect fees.
          It has not been questioned that the first and
second methods constitute an expense authorized by the
General Appropriation Act. It is noted that such con-
tracts have not been limited by the Legislature. The
limitation of the amount of architect's fees that may be
charged refers only to the fees for servicesrendered
for the following:
          "(A) The necessary conferences, and the
     preparation of preliminary studies.
          "(B) The production of complete archi-
     tectural, mechanical, and struct,uraldraw-
     iw , and specifications, and then proper
     correlation.
          "(C) The General Administration and
     supervision of the work."
          The voucher for the "consulting architect" is
for services rendered under contract dated July 13, 1951.
The services rendered under this contract were those
consulting services which must be furnished by the State
to the regular architect in charge of construction (the
"associate Architect").
          The voucher for the "associate architect" was
for services rendered ,underthe contract dated April 16,
1952. Since the contracts create an "independent con-
tractor' relationship, Sections 33 and 40 of Article XVI
_



    Hon. Robert S. Calvert, page 3 (S-13)


    of the Constitution of Texas.,prohibiting the payment
    of compensation ,toa person holding at the same time
    more than one.office or position of emolument have no
    application to your question. Att'y Gen. Op. 2671
    (1927) found in the biennial report of the Attorney
    General 1926-1928 at page 406 and Att'y Gen. Op. V-345
    (1947) . We cannot determine any conflicting interests
    in the two contracts,siricenei@er the %onsultlng
    architect" nor the "associate arghitect" exercise any
    supervision over the other, neither job is subordinate
    to the other, neither job duplicates the other, neither
    is antagonis'ticto the other, peither has 'any power to
    appoint or remove any employee of the other, and neither
    audits the books of the other. Therefore, there is no
    incompatibility in the work of hconsulting architect"
    and "associate architect", Att'y'Gen. Op. V-345 (1947).
    (Copies of such opinions are enclosed.)
              In view of the foregoing it Is our opinion
    that the services to be performed under the existing
    contracts may be performed ,by the same person. If the
    same person acts In the capacity of "consulting archi-
    tect" and also as "associate architect" the fees that
    may be paid him can exceed the amounts scheduled in
    Section 3 of Article VI, Chapter 499, Acts 52nd Legis-
    lature 1951, page 1228, provided the fees for services
    rendered as "assoclate,~architect"do not exceed the
    amounts so scheduled. You are therefore advised that
    you are authorized to issue warrants in payment of the
    two voucher claims enclosed with your request.
                         SUMMARY
              Contracts for the:~performanceof ser-
         vices as "consulting architect" and "as-
         sociate architect" in connection with the
        .constr,uctionof 'a building for the ~‘South-
        western Medical School of the University
         of Texas may be entered into by the same
         architect. If the same person'acts in
         the capacity of "consulting,architect" and
         also as "associate architect" the fees
         that may be paid him can exceed the amounts
         scheduled in Section 3 of Article VI, Chap-
         ter 499, Acts 52nd Legislature, 1951, page
Hon. Robert S. Calvert, Page 4 (S-13)


     1228, provided the fees for services
     rendered as "associate architect" do not
     exceed the amounts so scheduled.
                               Yours very truly,
APPROVED:                      JOHN BEN SHEPPERD
                               Attorney General
J. C. Davis, Jr.
County Affairs Division
Willis E. Gresham
Reviewer
                                          Assistant
Robert S. Trotti
Flrst Assistant
John Ben Shepperd
Attorney General
JR:am